UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5652 Dreyfus Municipal Income, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/2009 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Municipal Income, Inc. June 30, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments155.9% Rate (%) Date Amount ($) Value ($) Alabama2.8% The Board of Trustees of the University of Alabama, HR (University of Alabama at Birmingham) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.88 9/1/10 4,620,000 a 4,943,631 Alaska1.3% Alaska Housing Finance Corporation, General Mortgage Revenue (Insured; National Public Finance Guarantee Corp.) 6.05 6/1/39 2,280,000 2,280,958 Arizona4.8% City of Phoenix, County of Maricopa and the County of Pima Industrial Development Authorities, SFMR (Collateralized: FHLMC, FNMA and GNMA) 5.80 12/1/39 3,770,000 3,821,988 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 6.25 7/1/28 1,000,000 1,040,860 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/28 2,000,000 2,145,360 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 2,000,000 1,428,820 California21.1% ABAG Financial Authority for Nonprofit Corporations, Insured Revenue, COP (Odd Fellows Home of California) 6.00 8/15/24 5,000,000 4,999,600 California, GO (Various Purpose) 5.75 4/1/31 3,950,000 3,825,812 California, GO (Various Purpose) 5.00 11/1/32 1,500,000 1,300,965 California, GO (Various Purpose) 6.50 4/1/33 3,000,000 3,152,130 California Health Facilities Financing Authority, Revenue (Sutter Health) 6.25 8/15/35 2,500,000 2,522,475 California Statewide Communities Development Authority, COP (Catholic Healthcare West) (Prerefunded) 6.50 7/1/10 3,545,000 a 3,773,050 California Statewide Communities Development Authority, COP (Catholic Healthcare West) (Prerefunded) 6.50 7/1/10 1,455,000 a 1,550,506 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/32 6,000,000 b 1,339,440 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 2,000,000 2,017,080 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 5,000,000 4,154,250 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 3,500,000 2,113,685 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.80 6/1/13 3,000,000 a 3,605,340 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 1,000,000 990,480 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.88 1/1/29 1,500,000 c 1,525,650 Colorado6.7% Colorado Educational and Cultural Facilities Authority, Charter School Revenue (American Academy Project) 8.00 12/1/40 1,500,000 1,647,270 Colorado Health Facilities Authority, Health Facilities Revenue (The Evangelical Lutheran Good Samaritan Society Project) 6.13 6/1/38 2,525,000 2,502,881 Colorado Springs, HR 6.38 12/15/30 2,890,000 2,907,138 Colorado Springs, HR (Prerefunded) 6.38 12/15/10 2,835,000 a 3,094,459 University of Colorado Regents, University Enterprise Revenue 5.38 6/1/38 1,500,000 1,538,790 District of Columbia1.5% District of Columbia, Revenue (Catholic University America Project) (Insured; AMBAC) 5.63 10/1/29 475,000 480,310 District of Columbia, Revenue (Catholic University America Project) (Insured; AMBAC) (Prerefunded) 5.63 10/1/09 1,605,000 a 1,641,161 District of Columbia Housing Finance Agency, SFMR (Collateralized: FHA, FNMA, GNMA and GIC; Trinity Funding) 7.45 12/1/30 485,000 491,717 Florida4.9% Greater Orlando Aviation Authority, Airport Facilities Revenue 6.25 10/1/20 3,980,000 4,154,682 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) 6.00 10/1/26 1,470,000 1,454,286 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (Prerefunded) 6.00 10/1/09 30,000 a 30,719 Orange County School Board, COP (Master Lease Purchase Agreement) (Insured; Assured Guaranty) 5.50 8/1/34 2,000,000 2,013,900 South Lake County Hospital District, Revenue (South Lake Hospital, Inc.) 5.80 10/1/34 1,095,000 991,621 Georgia1.7% Atlanta, Water and Wastewater Revenue 6.00 11/1/28 3,000,000 2,999,700 Illinois12.1% Chicago, GO (Insured; FGIC) (Prerefunded) 6.13 7/1/10 3,685,000 a 3,926,625 Chicago, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 6.13 7/1/10 315,000 a 335,655 Illinois Development Finance Authority, Revenue (Community Rehabilitation Providers Facilities Acquisition Program) 8.75 3/1/10 30,000 30,000 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 2,000,000 1,479,760 Illinois Health Facilities Authority, Revenue (Advocate Health Care Network) (Prerefunded) 6.13 11/15/10 5,800,000 a 6,236,102 Illinois Health Facilities Authority, Revenue (OSF Healthcare System) (Prerefunded) 6.25 11/15/09 7,000,000 a 7,220,570 Illinois Health Facilities Authority, Revenue (Swedish American Hospital) (Prerefunded) 6.88 5/15/10 1,995,000 a 2,106,880 Indiana1.5% Franklin Township School Building Corporation, First Mortgage Bonds (Prerefunded) 6.13 7/15/10 2,500,000 a 2,696,750 Maryland6.9% Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 2,500,000 2,685,925 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Project) (Prerefunded) 5.63 6/1/13 2,000,000 a 2,299,280 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins University Issue) (Prerefunded) 6.00 7/1/09 7,000,000 a 7,071,120 Massachusetts5.9% Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) 5.00 2/1/36 2,000,000 1,635,600 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.00 7/1/31 1,970,000 1,967,616 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) (Prerefunded) 6.00 1/1/12 530,000 a 596,345 Massachusetts Housing Finance Agency, Rental Housing Mortgage Revenue (Insured; AMBAC) 5.50 7/1/40 2,230,000 1,717,613 Massachusetts Industrial Finance Agency, Water Treatment Revenue (Massachusetts-American Hingham Project) 6.95 12/1/35 5,235,000 4,445,248 Michigan5.3% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; FSA) 7.50 7/1/33 1,500,000 1,729,695 Michigan Hospital Finance Authority, HR (Henry Ford Health System) 5.00 11/15/38 1,515,000 1,127,448 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 4,385,000 3,608,241 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 8.00 9/1/29 2,500,000 2,812,675 Minnesota3.9% Minneapolis, Health Care System Revenue (Fairview Health Services) 6.75 11/15/32 3,000,000 3,152,700 Minnesota Agricultural and Economic Development Board, Health Care Facilities Revenue (Essentia Health Obligated Group) (Insured; Assured Guaranty) 5.00 2/15/37 1,000,000 979,410 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/29 80,000 80,683 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) (Prerefunded) 6.38 11/15/10 2,420,000 a 2,622,627 Mississippi3.1% Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 5.88 4/1/22 6,000,000 5,457,120 Missouri1.6% Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Anthony's Medical Center) (Prerefunded) 6.25 12/1/10 2,500,000 a 2,711,325 Missouri Housing Development Commission, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 6.30 9/1/25 120,000 122,286 Nevada2.0% Clark County, IDR (Southwest Gas Corporation Project) (Insured; AMBAC) 6.10 12/1/38 4,000,000 3,560,160 New Hampshire1.2% New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire Project) (Insured; AMBAC) 6.00 5/1/21 2,135,000 2,118,923 New Jersey2.1% New Jersey Economic Development Authority, Cigarette Tax Revenue 5.50 6/15/31 1,610,000 1,216,822 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty) 6.13 6/1/30 2,500,000 2,495,450 New Mexico2.3% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 6.30 12/1/16 3,000,000 2,997,180 New Mexico Mortgage Finance Authority, Single Family Mortgage Program (Collateralized: FHLMC and GNMA) 6.85 9/1/31 1,000,000 1,012,110 New York1.8% Long Island Power Authority, Electric System General Revenue 5.00 9/1/27 1,500,000 1,489,290 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty) 7.00 3/1/49 1,435,000 1,613,528 North Carolina.6% North Carolina Housing Finance Agency, Home Ownership Revenue 6.25 1/1/29 1,125,000 1,125,563 Ohio1.6% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 6.50 6/1/47 2,000,000 1,234,500 Toledo-Lucas County Port Authority, Special Assessment Revenue (Crocker Park Public Improvement Project) 5.38 12/1/35 2,000,000 1,658,740 Pennsylvania7.4% Lancaster Higher Education Authority, College Revenue (Franklin and Marshall College Project) 5.00 4/15/37 2,000,000 1,890,880 Pennsylvania Economic Development Financing Authority, RRR (Northampton Generating Project) 6.60 1/1/19 3,500,000 2,636,410 Sayre Health Care Facilities Authority, Revenue (Guthrie Health) 5.88 12/1/31 1,755,000 1,670,005 Sayre Health Care Facilities Authority, Revenue (Guthrie Health) (Prerefunded) 5.88 12/1/11 5,995,000 a 6,717,697 South Carolina10.3% Lancaster Educational Assistance Program, Inc., Installment Purchase Revenue (The School District of Lancaster County, South Carolina, Project) 5.00 12/1/26 5,000,000 4,554,600 Medical University of South Carolina, Hospital Facilities Revenue (Prerefunded) 6.00 7/1/09 2,500,000 a 2,525,400 Piedmont Municipal Power Agency, Electric Revenue 5.25 1/1/21 3,500,000 3,502,975 South Carolina Public Service Authority, Revenue Obligations 5.50 1/1/38 3,000,000 3,147,060 Tobacco Settlement Revenue Management Authority of South Carolina, Tobacco Settlement Asset-Backed Bonds 6.38 5/15/30 3,750,000 4,341,038 Tennessee3.4% Johnson City Health and Educational Facilities Board, Hospital First Mortgage Revenue (Mountain States Health Alliance) 5.50 7/1/36 2,000,000 1,689,120 Knox County Health, Educational and Housing Facility Board, Revenue (University Health System, Inc.) 5.25 4/1/36 2,000,000 1,641,180 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 5.50 10/1/29 2,500,000 2,707,600 Texas13.8% Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue Improvement (Insured; FSA) 5.00 11/1/35 1,500,000 1,291,965 Gregg County Health Facilities Development Corporation, HR (Good Shepherd Medical Center Project) (Insured; Radian) (Prerefunded) 6.38 10/1/10 2,500,000 a 2,669,150 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) (Prerefunded) 6.38 6/1/11 3,565,000 a 3,953,549 Lubbock Educational Facilities Authority, Improvement Revenue (Lubbock Christian University) 5.25 11/1/37 1,500,000 1,166,130 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty) 5.75 1/1/40 4,000,000 4,146,840 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 4,000,000 3,848,400 Texas, GO (Veterans Housing Assistance Program) (Collateralized; FHA) 6.10 6/1/31 7,000,000 7,007,490 Utah.0% Utah Housing Finance Agency, SFMR (Collateralized; FHA) 6.00 1/1/31 85,000 81,507 Vermont2.5% Vermont Educational and Health Buildings Financing Agency, Revenue (Middlebury College Project) 5.00 11/1/38 2,500,000 2,492,200 Vermont Educational and Health Buildings Financing Agency, Revenue (Saint Michael's College Project) 6.00 10/1/28 1,500,000 1,549,155 Vermont Housing Finance Agency, SFHR (Insured; FSA) 6.40 11/1/30 330,000 336,518 Virginia1.3% Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.25 7/1/19 2,000,000 2,241,980 Washington7.3% Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 3,000,000 3,145,920 Washington Health Care Facilities Authority, Revenue (Catholic Health Initiatives) 6.38 10/1/36 1,500,000 1,576,260 Washington Higher Educational Facilities Authority, Revenue (Whitman College) (Prerefunded) 5.88 10/1/09 5,000,000 a 5,070,050 Washington Housing Finance Commission, Revenue (Single-Family Program) (Collateralized: FHLMC, FNMA and GNMA) 5.15 6/1/37 3,160,000 3,067,886 West Virginia1.2% The County Commission of Pleasants County, PCR (Allegheny Energy Supply Company, LLC Pleasants Station Project) 5.25 10/15/37 2,500,000 2,175,825 Wisconsin4.1% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/12 2,500,000 a 2,841,650 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.60 2/15/29 4,975,000 4,396,706 Wyoming1.8% Sweetwater County, SWDR (FMC Corporation Project) 5.60 12/1/35 1,500,000 1,215,750 Wyoming Municipal Power Agency, Power Supply System Revenue 5.50 1/1/38 2,000,000 1,974,480 U.S. Related6.1% Government of Guam, LOR (Section 30) 5.75 12/1/34 1,500,000 1,470,480 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/32 1,000,000 903,500 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/37 1,945,000 1,666,398 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 4,000,000 3,695,800 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 3,000,000 2,940,660 Total Investments (cost $273,972,662) 155.9% Cash and Receivables (Net) 1.0% Preferred Stock, at redemption value (56.9%) Net Assets Applicable to Common Shareholders 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Purchased on a delayed delivery basis. At June 30, 2009, the aggregate cost of investment securities for income tax purposes was $273,972,662. Net unrealized depreciation on investments was $164,169 of which $11,785,839 related to appreciated investment securities and $11,950,008 related to depreciated investment securities. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Municipal Bonds - 273,808,493 - Other Financial Instruments+ - Liabilities ($) Other Financial Instruments+ -  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period, FAS 161 disclosures did not impact the notes to the financial statements. Portfolio valuation: Investments in municipal debt securities are valued on the last business day of each week and month by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on the last business day of each week and month. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Income, Inc. By: /s/ J. David Officer J. David Officer President Date: August 12, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: August 12, 2009 By: /s/ James Windels James Windels Treasurer Date: August 12, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
